 612DECISIONSOF NATIONALLABOR RELATIONS BOARDThomas Spring and Mfg.Corp.andProduction,Maintenance and Service Employees Union, Local3. Case 29-CA-1 129June 27, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS BROWNAND JENKINSOn March 28, 1968, Trial Examiner Arthur M.Goldberg issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed,as set forth in the attached Trial Ex-aminer'sDecision.Thereafter,the Charging Partyfiled exceptions to the Decision.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewedthe rulingsof the TrialExaminer made at the hearing and finds that noprejudicial error was committed.' The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adoptsas itsOrder the Recom-mended Order of the Trial Examiner and herebyorders that the complaint herein be, and hereby is,dismissed in its entirety.'The Union excepts to the decision on thegroundsthat the Trial Ex-aminer,in a settlementconference which was not made part of the record,indicated biasagainstthe position of the Union, and therefore prejudgedthe caseWe findno merit in theUnion's contentionOur review of therecord reveals that the hearing was conducted fairlyTRIAL EXAMINER'S DECISIONARTHUR M. GOLDBERG, Trial Examiner: Upon acharge filed on October 19, 1967,1 by Production,Maintenanceand Service Employees Union, Local3 (hereincalled Local 3 or the Union), the com-plaint herein issuedon November 30. The com-plaint alleged thatThomasSpring and Mfg.Corp.'(hereincalled ThomasSpring or the Respondent),had refusedto recognize and bargaincollectivelywith the Union in violation of Section 8(a)(5,' `theNational LaborRelationsAct, as amended(herein called the Act). Respondent was alleged tohave violated Section 8(a)(3) of the Act by thedischarge of four employees and by interrogation ofemployees concerning union activity to have vio-lated Section 8(a)(1) of the Act. Respondent de-nied all the materialallegationsof the complaint.Allpartiesparticipated in thehearing inBrooklyn, New York, on January 30 and 31, andFebruary 1, 1968, and were afforded full opportu-nity to be heard, to introduce evidence, to examineand cross-examine witnesses,to present oral argu-ment, and to file briefs. General Counsel arguedorally at the close of thehearingand in additionfiled a brief. Respondent's motion to dismiss thecomplaint, on which I reservedruling, is disposedof according to my findings below.Upon the entire record in the case, from myreading of General Counsel's brief, and from myobservation of the witnesses and their demeanor, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe complaint alleged, the answer admitted, andIfind that Thomas Spring and Mfg. Corp., a NewYork corporation, is engaged in the manufacture,sale, and distribution of precision springs and re-lated products with its principal office and place ofbusiness in Farmingdale, New York. During arepresentative 12-month period Respondent, in thecourse and conduct of its business, had a direct in-flow of goods and materials in interstate commercevalued in excess of $50,000 which were shipped toitsFarmingdale plant from points outside the Stateof New York. In addition, during the same 12-month period Respondent shipped manufacturedproducts valued in excess of $50,000 from its plantto points in the United States outside the State ofNew York.Respondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaningof Section 2(6) and (7) of the Act andmeets the Board's standards for asserting jurisdic-tion.II.THE LABOR ORGANIZATION INVOLVEDProduction, Maintenance and Service EmployeesUnion,Local3, is and has been at all times materialherein a labor organization within the meaning ofSection2(5) of the Act.Unless otherwise noted all dates herein were in 1967The Respondent's name appears pursuant to amendment at the hear-ing172 NLRB No. 67 THOMAS SPRING AND MFG. CORP.613III.THE ALLEGED UNFAIR LABOR PRACTICEA. BackgroundAt the time of the events herein Respondent had13 employees in the production and maintenanceunit,plusCarlosRodriguezwhose status isdiscussedbelow.Additionally,Respondent hadthree other employees outside that unit who wererepresented under the terms of a collective-bargain-ing agreement by the Tool, Die and Mold MakersGuild, Independent.InApril or May 1966, Local 3 petitioned for aBoard-conducted election in the production andmaintenance unit but failed to receive a majority ofthe votes cast.For some period of time prior to the eventsherein Respondent had been working on an orderfor springs to be used by the contractor, SpartanElectronics,in the manufacture of sonar buoys,which are employed in antisubmarine detection.B.Carlos RodriguezMost of Respondent's production employeeswere Puerto Ricans. The majority of these em-ployees spoke no English and lived in the sameneighborhood in Brooklyn.CarlosRodriguez wasRespondent's sole means of communicating ordersand directions to these workers.Rodriguezhad been employed by Thomas Springfor about 4 years. James Tessitore, Respondent'splant foreman and a part owner of the Company,speaks no Spanish although heis in direct overallchargeofthefactory.TessitoredescribedRodriguez as the bench foreman who sets up jobsfor manufacture, makes tools, and inspects jobs andwork in process. Tessitore gives instructions toRodriguez in English,and Rodriguez passes theseorders on to the employees in Spanish.Rodriguez clocks in and out on the timeclock, ispaid for any overtime he works, and is not compen-sated for any hours he misses. Whereas the payrangefor production employees is from $1.50 to$1.80 per hour,a highof $72 for a 40-hour week,Rodriguez receives $124 per week, or $3 an hour.There are no fringe benefits in effect. Rodriguezdoes not have authority to discharge, but may makerecommendations on terminationsto Tessitore. Hedoes not decide independently which workers touse on production jobs, this is determinedby Tessi-tore, and cannot change employees' shifts or hourswithout consulting with the plant foreman.When Respondent determines that more produc-tion employees are needed, help is sought in one oftwo ways, either by newspaper advertising orthrough recruiting by Rodriguez among his friendsand relatives in Brooklyn. In the latter event, Tessi-torewould ask Rodriguez to bring in additionalhelp. On other occasions Rodriguez, knowing of anavailable unemployed worker in his neighborhoodwould ask Tessitore if he needed additional work-ers. In either case Rodriguez brings the worker hehas recruited to the Farmingdale plant fromBrooklyn in his station wagon and puts the new em-ployee to work without an intervening interview ordecision by Tessitore or any of the other partners inThomas Spring.' There is no inquiry as to theirprior work experience, education, or like mattersbefore Rodriguez puts the new employees to work.Tessitore testified that "when Mr. Carlos Rodriguezbrings people in, I rely on his discretion to bring inpeople who will be able to do the work for us." Theplant foreman explained that his daily routine keepshim in the plant office going over the schedule forthe dayuntilabout 8:20 a.m. The plant starts workat 8 a.m. Thus, if a new employee has started thatday, Rodriguez does not inform Tessitore that thenew worker has joined the work force until almostone-half hour after that worker has been on the job.Ifind that Rodriguez is possessed of and exer-cises the authority to hire employees for Respon-dent's work force.' This is clear evidence of super-visory status.' Accordingly, I find thatRodriguez isa supervisor within the meaning of Section 2(11) ofthe Act.'C. The Union's Campaign and MajorityLate in September the employees expressed aninterest in union representation and Rodrigueztelephoned Antonio Patino, secretary-treasurer ofLocal 3 to arrange a meeting with him. Rodriguezknew Patino from the Union's unsuccessful 1966organizingeffort.Two or three days laterRodriguez and Patino, together with Isaac Castaing,met on a Brooklyn street. Following this, Patinocalled Rodriguez on Saturday, September 30, andarranged for a meeting with the employees to beheld on October 4, at 4:30 p.m., after work on theparking lot of a bar near Respondent's plant.Rodriguez in turn told the employees about the ar-rangements for the meeting with the Union.Patino, together with Alfred Cavallaro, president'This accountof the hiring process is basedon the credited testimony ofJames TessitoreCarmen Vazquez,one of the allegeddiscnmmatees, cor-roboratedthis testimonywhenshe described the manner in which she washired She testified that Rodriquez brought her to the plant, showed her theworkshe wasto do, andput her towork No oneother than Rodriguezspoketo her Carmen Vazquez'timecard wasfilled out byRodriguez whoobtained from her and recorded the necessary informationfor companyrecords' In additionto CarmenVazquez, Rodriguez hired HipolitaVazquez,Dolores Evertsz, Isaac Davila Castaing,and 3 other employees,a total of 7of the 13employees in the unit at the time of the events herein' Sec 2(1 1) of theAct providesin pertinent part that"The term'Super-visor'means anyindividualhavingauthority, in the interest of the em-ployer,to hireoreffectivelyto recommend such action, if in connec-tion with the foregoing the exercise of such authority is not of a merely rou-tine or clerical nature, but requires the use of independent judgment "' - I TIhe possessionof any oneof the authorities listed in Section 2(11)[of theAct) placesthe employee invested with this authority in the super-visory class"for that"section is to be interpreted in the disjunctive" OhioPower Company v N L R B ,176 F 2d 385, 387 (C A 6), certdenied 338U S 899 614DECISIONSOF NATIONALLABOR RELATIONS BOARDof Local 3, met with the employees on October 4.Cavallaro spoke to the employees in English and hisremarks were translated into Spanish by Patino.Thereafter,Cavallaro spoke to employee JohnMaio, the one English-speaking employee present.Patino then addressed the employees in Spanish.In his own words Patino "told them that in order torepresent them, they must authorize Local 3 by sig-ning the card, which will be needed to file a peti-tionwith the National Labor Relations Board."Patino explained that the cards were necessary toget an election and translated the card to the em-ployees.'Castaing testified that after Patino explained thebenefitsundera unioncontracthe signed anauthorizationcard.Therewere no employeebenefits at Thomas Spring, Castaing explained,"and we liked those benefits." Hipolita Vazqueztestified that she signed a card to authorize theUnion to represent her.The following day, October 5, Castaing obtainedsigned cards from Carmen Vazquez" and VenancioMartinez when they were all in Rodriquez'stationwagon going home to Brooklyn.Castaing gavethese cards to Patino on October 6.On October 4 the Union obtained authorizationcards from 6 of the 12 employees in thebargainingunit on that day.' By October 6, the unit had in-creased to 13 with the addition of CarmenVazquez, and the Union now had a total of 8 cards,a majority.10However, the record reveals that Rodriguez wasthemoving force in the Union's successful cam-paign to solicit authorization cards. Thus, it wasRodriguez who first contacted the Union and, withCastaing, met with Patino, the Union's representa-tive. It was Rodriguez whom Patino contactecd toarrange for the October 4 meeting with the em-ployees and it was Rodriguez who informed the em-ployees that the meeting had been scheduled. Atthismeeting arranged by Rodriguez and with himpresent,sixemployeessignedunioncards.Rodriguez testified that he observed them sign theauthorization cards.Finally, the last two unioncards were solicited in Rodriguez'stationwagon,one of the cards being signed by Carmen Vazquezwho that very day had been hired by Rodriguez.The cardsbear the following language under the name and address ofthe UnionAuthorization for Representationf, the undersigned,employed by (Name of Firm) (Address of Firm)do hereby authorize Local3 to represent me and, in my behalf, tonegotiate all agreementsas tohours, wages and other employmentconditionsThe full power to act forthe undersigned as herein described super-sedes anypoweror authorityheretofore given to any person or or-ganization to represent me in such capacity and shall remain in fullforce and effect for one year fromdate and thereafter,subject to thirty(30) dayswritten noticeof mydesire to withdraw such power andauthority to act for me in the matters referred to hereinThereafterblanks are provided to be filled in by the employee with hisname, address,and other pertinent informationHaving found that Rodriguez was a supervisor andhaving found that he was the moving force ingetting the Union's authorization cards signed, Icannot hold that these cards may be used in thisproceeding to prove that the Union represented anuncoercedmajority of Respondent's employees.Accordingly,I shall recommend dismissal of the al-legation that Respondent violated Section 8(a)(5)of the Act.A.T.I.Warehouse, Inc.,169 NLRB 580;M.C. Inc., d/bla Poca Super Market,164 NLRB1080;J.C. Penney Co., Inc.,160 NLRB 279.D. The Discharges1.Respondent's knowledge of the Union'scampaignOn October 4 the Union obtained seven signedauthorization cards. The following day Patino fileda petition with the Board's Regional Office seekinga representation election."Cavallaro, the Union's president, testified thatabout 9 a.m. on October 5, he called Respondent'splant and spoke to a person who identified himselfas "Aldo." Respondent's president is Aldo Lavalleand Cavallaro claimed to have recognized his voice.Cavallaro testified that he told Aldo the Unionrepresented a majority of his employees and de-manded recognition. The union president statedthat Aldo replied he was keeping his fingers crossedand that the Union should prove its majority to theN.L.R.B. Patino corroborated Cavallaro's claim tohave called Respondent but did not claim to knowto whom Cavallaro spoke. Lavalle testified and de-nied receiving a telephone call from Cavallaro onOctober 5. 1 credit Lavalle. Lavalle impressed meas an honest witness who was truthfully relating theevents as he recalled them. Cavallaro evoked anopposite reaction. Based on his demeanor while tes-tifying and his behavior after he entered an ap-pearance for the charging party and participated inthese proceedings, I would not credit Cavallaro un-less corroborated by credible independent witness.Patino,while credible in the main,isnot an inde-pendent witness. I find that there was no call by theUnion to Thomas Spring on October 5.As earlier noted the Union filed its petition forWhile the card purportsto bindthe employee to the Union as hisrepresentative for a fixed period of time,something it clearly cannot do, itis nonetheless an unambiguous designation of the Union as the signer's bar-gaining representative,and I so find"October 5 was CarmenVazquez' first day of work.° The number and identity of the employees in the unit were stipulated atthe hearing.The complaint alleged and the answer admitted that "allproduction and maintenance employees of Respondent,employed at itsFarmingdale plant,exclusive of tool and die employees,officeclerical em-ployees, guards and all supervisors as defined in Section2(1 1) of the Act,constitute a unit appropriate for the purpose of collective bargaining "10 In these calculations I have excludedCarlosRodriguez from the unitand have subtracted his card from the total held by the Unionon either Oc-tober 4 or 6iiThe petition states that recognition was demanded and refused on Oc-tober 4. Patmo testified that this date was stated in errorand f credit his ex-planation THOMAS SPRING AND MFG. CORP.615election on October 5. At the instant hearing itdeveloped that on that same day the Regional Of-fice sent a letter to Respondent requesting theCompany's position on the petition,enclosing acommerce questionnaire to be completed andreturned by Thomas Spring to determine jurisdic-tion and notices for posting in the plant.This letterwas sent by ordinary mail. The commerce question-naire was not returned. Lavalle testified that thisletterwas never received and that he so informedthe Boardagentwho called him on October 11 toadvise that an informal conference would be heldon October 19 to discuss the Union's petition.12The Board agent was not called to testify. Lavalletestifiedwithout contradiction that the Companyhadbeenexperiencingdifficultieswithmaildelivery. As a result, Lavalle claimed, Respondentdid not receive until October 12 or 13 a copy of atelegram sent by the Union on October 9 demand-ing recognitionwhich was forwarded by WesternUnion through the mails. Lavalle stated thatWestern Union had not telephoned the message toRespondent before puttinga copyin the mail.Although I alerted General Counsel to the need forproof no evidence was offered which would con-trovertLavalle'stestimony.WesternUnion'srecordswere neither offered nor subpenaed toshow that the telegram was transmitted in a mannerother than that testified to by Lavalle. As noted,Lavalle was a credible witness.Based on his uncon-troverted testimony, I find that Respondent did notreceive notice of the Union's activity among its em-ployees until October 1 1.132.Theevents ofOctober 10On October 10 Respondent discharged four em-ployees. It is alleged that these employees werefired because of their union activity. Respondentdenied that its action was motivated by antiunionconsiderations,justifying the discharge of JuanBaez on the basis of his absenteeism and theseparationof three other employees, HipolitaVazquez, Carmen Vazquez, and Dolores Evertszbecause of the unacceptable work they were per-forming.On Saturday, October 7, Lavalle was advised byRespondent's representative in Michigan that Spar-tan Electronics was returning 5,000 rings becauseof defects in manufacture. Lavalle observed that10,000 more were on the way and was told that ifthe additionalrings werein the same condition asthe previous shipment they would be returned aswell.On Tuesday, October 10, Lavalle told Tessitorethat the rings were coming back from Spartan andasked him to check the rings in process in the facto-ry.14Tessitore and Rodriguez inspected the ringsthen being manufactured and discovered some withrough edges, improperly countersunk drill holes,and others which were misshapen.15Tessitore reported his findings to Lavalle whotold the plant foreman to discharge the people whowere doing the bad work. Later Tessitore toldLavalle that three girls were involved. In this sameconversation Tessitore brought up JuanBaez' con-tinued absences.Baezhad been out on Monday andwas away from workagainon Tuesday. From thetimehe was hiredBaezhad been absent 17 of the70 working days. Lavalle said to includeBaez in thelayoff. "sRodriguez testified that Tessitore told him at theend of the workday to tell the three women, Car-men and Hipolita Vazquez and Evertsz, that theywere discharged. Rodriguez informed the womenand left the plant to get the station wagon for thetrip back to Brooklyn.Carmen Vazquez and Hipolita Vazquez" testifiedthatafterbeing told of their discharges byRodriguez they had gone to the office indepen-dently of each other and asked Lavalle why the ac-tion had been taken. Each claimed that Lavalleasked if she had signed anything for the Union orknew anything of its activities. Upon their denial ofsuch activity or knowledge Lavalle confirmed thefact of their discharge."12That conference was held andthe Tool, Die and Mold Makers Guildintervened in the representation proceedingIS In view of the relatively small sizeof the work force involved, GeneralCounsel urges that a finding be madeof companyknowledgeof union ac-tivityunder the presumption postulated inWiesePlow Welding Co , Inc ,123 NLRB616 In the circumstancesof this caseIdo notdeem such a pre-sumption justifiedAlone among Respondent'sofficers or supervisors(other than Rodriguez)only Lavallespoke or understood Spanish and histime was spent in theoffice The few occasionswhen he wasout on the fac-tory floor were of short duration and his infrequent conversationswith theemployees were limited to an exchange of pleasantries I do not impute toRespondent Rodriguez'knowledge of the unionactivity because he wasclearlynot acting within the scope of his authority when he was responsiblefor theUnion's organizing effortsThus,the generallyvalidassumption thatfrom the very nature of the intimate relationship between management andthe employees in a small plant situation the employer would gainknowledge of any union activity can not be applied in thespecial circum-stances of this case" Lavalle did notexplain why he had noton Monday taken up with Tes-sitore the problemof bad work. General Counseldid notexamine Lavalleon thispointThe firstof Spartan's debit memosto ThomasSpring wasdated Monday,October 9,and it could well be that Lavalle was waitingconfirmation from the customer before cracking down"Tessitore testified credibly that Rodriguez had accompanied him dur-ing this inspection Rodriguez both agreed and disagreed with Tessitore'saccount of their joint inspection16This account of the events leading up to the discharges on October 10is basedon a synthesisof the credited testimony of Lavalle and Tessitore" The twoare notrelated" Evertsz' version of the events surrounding her discharge is totally in-credibleAlone among all the witnesses Evertsz denied that Rodriguez hadtold her of her discharge Instead she claimed that she was taken to the of-fice by Tessitore where, after he had interrogated her about her contactswith the Union,Lavalle had firedher Evertsz also insisted that the unionauthorization card which she had signed had been written in SpanishWhen shown her card at the hearing Evertsz pled inability to determinewhether at was in English or Spanish because she had left her glasses athome Under examination by Patmo, and much to his surprise,she deniedthat she had spoken to the Union's secretary-treasurer after her dischargeor had given him a statement I discredit Evertsz'account of the allegedexit interview 616DECISIONSOF NATIONAL LABOR RELATIONS BOARDLavalle flatly denied that he had had any conver-sation with any of the three dischargees on October10.Rodriguez and Evertsz testified that there was nodiscussion of the discharges in the car that eveningon the trip back to Brooklyn. Instead, Evertszstated, they talked about "differentthings,nothingconcrete."The denial that the discharges had beendiscussed is the incredible cap to an incrediblestructure of events. Three of the passengers hadlost their jobs and, if they are to be believed, hadjust had their first conversation of substance withthe boss in which he had questioned them about theUnion. Certainly the loss of employment must havewarranted some comment by those whose incomehad come to an end. 19 I credit Lavalle and find thatthere were no conversations in his office on Oc-tober 10, there was no interrogation of the em-ployees concerningunionactivity, and there was noviolation of Section 8(a)(1) of the Act.Moreover, I do not believe that General Counselhas met the burden of proving that the four em-ployees were discharged in violation of the Act.There is no evidence that, at the time of thedischarges, Respondent was aware of union activityamong the employees, let alone that the alleged dis-criminatees were among those so involved. Respon-dent's explanation for the discharges stands un-rebutted.Baez'employment record establishes hispoor attendance. Debit memos from Spartan Elec-dischargesThese were people he had brought to the Company If theUnion had been a factor in their discharge this would have been a matter ofconcern for him for it was he who had introduced the Union to the sceneIndeed,if only because he hadjust lost three riders who paid him $4 a weekeach for their transportation Rodriguez must have expressed some con-cerntronics coveringreturn shipments of defective ringsprovide independent corroboration of credibletestimony by Lavalle and Tessitore that the threefemale employees were discharged because an in-spection of work in process disclosed that theywere not doing a satisfactory job. Such an inspec-tionwould reasonably follow upon notice from animportantcustomer that a substantial quantity ofunacceptable merchandise had been shipped. It isequally reasonable that upon discovering thatprobationary employees20 were turning out addi-tional unacceptableringstheir employment wouldbe terminated. I shall recommend dismissal of theallegationof unlawful discharge.21CONCLUSIONS OF LAW1.Thomas Spring and Mfg. Corp.isengaged incommerce within themeaningof Section 2(6) and(7) of the Act.2.Production,Maintenanceand Service Em-ployeesUnion, Local 3, is a labor organizationwithin the meaningof Section 2(5) of the Act.3.Respondent has notengaged inunfair laborpracticesas alleged inthe complaint.RECOMMENDED ORDERIt is recommended that the complaint herein bedismissed.r" HipolitaVazquez and Evertsz had been hired on September 18 andCarmen Vazquez had commenced work on October 5y'Thus, even if the authorization cards had been untaintedby superviso-ry involvement a finding that Respondent's refusal toextend recognition tothe Union was an unlawful denial of its bargaining obligation would nothave been warranted by the factsAaron Bros Co ,158 NLRB 1077